ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-182, concluding that by way of reciprocal discipline, ERIC J. BRUNING of ST. PORT LUCIE, FLORIDA, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a period of three years based on discipline imposed in Florida for conduct constituting violations of RPC l.l(a)(gross neglect), RPC l.l(b)(pattem of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a)(failure to communicate with client), RPC 1.15(failure to safekeep property) and RPC 8.1(b)(failure to respond to a lawful demand for information from a disciplinary authority);
And the Disciplinary Review Board having further concluded that respondent should not be reinstated to practice in New Jersey until reinstated in Florida;
And good cause appearing;
It is ORDERED that ERIC J. BRUNING is suspended from the practice of law for a period of three years prospective to the date of respondent’s suspension in Florida, and until the further Order of the Court, effective immediately; and it is further
ORDERED that no petition for reinstatement to practice be submitted to the Disciplinary Review Board unless and until respondent is reinstated in Florida; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*551ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.